Shaw, C. J.
It was. admitted in the argument, and perhaps it sufficiently appeared in the statement of facts, that the draft of Braman and Benedict was a negotiable security, indorsed to the plaintiff; and his receipt shows the purpose for which it was indorsed, to wit, to sell or collect it, and apply the proceeds to the payment of the note in suit. The legal property was in the plaintiff as indorsee, he being liable only to a reasonable account. He was not a mere agent. He did not derive his authority to compromise from the paper subsequently given to him by the defendant, giving the plaintiff a right to compromise, and take five hundred dollars for the draft. He had that authority by the indorsement. But this paper was a declaration, by the defendant, that so far as he was concerned, he was content that the plaintiff should relinquish it for five hundred dollars, and that the plaintiff’s accounting to him for that sum, on his note, would be deemed a reasonable account. If the plaintiff accounted for that sum, towards payment of the note, it was all he was bound to do; and his giving credit for four hundred dollars only, in the first instance, can make no difference.
The case of Snow v. Perry, 9 Pick. 542, cited by the defendant’s counsel, was that of a strictly limited authority, and is not applicable to the present case.

Judgment affirmed.